Opinion filed November 3, 2005












 








 




Opinion filed November 3, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00231-CV 
 
                                                    __________
 
                                  EX
PARTE VOLO ALAN NELSON
 
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 23,408-B
 

 
                                             M
E M O R A N D U M    O P I N I O N
 
Volo Alan Nelson has
filed in this court a motion to dismiss his appeal.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
November 3, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.